Per Curiam.
(Tilghman C. J. absent.) The writ of error issued improvidently. The cause is still pending. The plaintiff says the report of arbitrators is a final judgment, the appeal not being taken according to law, and that by permitting this irregular appeal to stand on the docket, he is debarred from proceeding to obtain the fruit of his judgment. But an appeal in fact taken, suspends the effect of the report until that appeal be finally disposed of in the Court below, and therefore if the appeal had been quashed, a writ of error would have lain in favour of the appellant. If the Court have erred in refusing to quash, it cannot be taken advantage of until final judgment is rendered: and the plaintiff, if the judgment be against him, may then have the matter examined on a writ of error.
Writ of error quashedi